 



Exhibit 10.3
FIRST AMENDMENT TO MEMBERSHIP UNITS PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO MEMBERSHIP UNITS PURCHASE AGREEMENT (this
“Amendment”) is made as of September 8, 2005, by and between PARK PLAZA
PARTNERS, L.L.C., a Delaware limited liability company (“Seller”), and COLUMBIA
EQUITY TRUST, INC., a Maryland corporation (“Purchaser”).
RECITALS:
     A. Seller and Purchaser entered into a certain Membership Units Purchase
Agreement dated as of August 9, 2005 (the “Purchase Agreement”), whereby Seller
agreed to sell to Purchaser, and Purchaser agreed to buy from Seller, 100 % of
the Membership Units in Park Plaza II, L.L.C., a Delaware limited liability
company (“Owner”), which Owner is the owner of certain real property located in
Montgomery County, Maryland, according to the terms and conditions in the
Purchase Agreement. Capitalized terms not otherwise defined herein shall have
the meanings given such terms in the Purchase Agreement.
     B. Seller and Purchaser desire to amend the Purchase Agreement in
accordance with the terms hereof.
     In consideration of the Recitals and for other good and valuable
consideration, the parties hereby agree as follows:
AGREEMENTS:
     1. Satisfaction and/or Waiver of Conditions Precedent. Purchaser agrees
that all Conditions Precedent, as described in Section 3(a), (b) and (c) of the
Purchase Agreement have been satisfied and/or waived by Purchaser, provided that
nothing herein shall be deemed to be a waiver and/or satisfaction of Purchaser’s
Closing Conditions Precedent as described in Section 7(b) of the Purchase
Agreement, as amended hereby.
     2. Extension of Closing Date. Section 3(c) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:
     "(c) Closing shall occur on or before September 23, 2005 (the “Closing
Date”). Notwithstanding the foregoing, Purchaser shall have the right to extend
said scheduled Closing Date thirty (30) days by providing written notice to
Seller on or prior to said scheduled Closing Date and depositing an additional
sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) (the “Extension
Payment”) with the escrow department of the Title Company as of said scheduled
Closing Date and if, and as, extended, such thirtieth (30th) day shall become
the Closing Date. The obligations of Purchaser set forth in Recital C(8) and
Sections 13, 29 and 30 and the indemnity and other obligations of Seller set
forth in Sections 13 and 30 are obligations which shall survive the termination
of this Purchase Agreement; such indemnity obligations shall be referred to
herein as the “Surviving Indemnity Obligations.”

 



--------------------------------------------------------------------------------



 



     3. Purchaser’s Closing Conditions Precedent.
          a. Section 7(b)(v) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
          “(v) Purchaser shall have received, on or before the Closing Date,
(i) an estoppel certificate substantially in the form attached to the Leases or,
if no such form is attached, in the form of Exhibit I attached hereto and made
apart hereof, with such additional information or modifications reasonably
approved by Purchaser, from Tenants under Leases (“Estoppel Certificates”),
provided Seller may substitute a certificate or certificates of Seller as
provided below; (ii) an estoppel certificate, in a form reasonably acceptable to
Purchaser, from the landholder under that certain Declaration of Covenants,
Conditions and Restrictions dated April 30, 2001 (the “Landholder”) stating,
among other things, that Seller is not in default thereunder and has paid
currently all applicable assessments and charges, if any; (iii) an estoppel
certificate, in a form reasonably acceptable to Purchaser, from the declarant
under that certain Ownership Plat, Declaration of Covenants, Easements and
Restrictions dated November 16, 2000 (the “Declarant”) stating, among other
things, that Seller is not in default thereunder and has paid currently all
applicable assessments and charges, if any; and (iv) an estoppel certificate
from Ground Lease Landlord substantially in the form of the estoppel certificate
attached hereto as Exhibit I-1, with such additional information or
modifications reasonably required by Purchaser. Seller and Purchaser agree that
Seller shall not be in default under this Agreement if Seller is unable to
obtain an estoppel certificate from one or more of the Tenants, the Landholder,
the Declarant or the Ground Lease Landlord and that no costs, expenses or other
damages shall be due to Purchaser in such event. Seller shall, and shall cause
Owner to, use reasonable efforts to obtain such estoppel certificates from each
Tenant, the Landholder, the Declarant and the Ground Lease Landlord; provided,
however, neither Seller nor Owner shall be required to expend significant monies
or make significant concessions or institute litigation in order to obtain such
estoppel certificates. If Seller has received Estoppel Certificates from Tenants
under Leases constituting at least ninety percent (90%) of the rentable square
feet of the Subject Property, Seller shall deliver a certificate or certificates
of Seller related to the remaining ten percent (10%) of Leases containing
information which was intended to be included in each such Estoppel
Certificate(s) (modified to reflect Seller’s knowledge as to such matters which
would be known to a certainty only by the Tenant), which Seller’s certificate(s)
shall be accepted by Purchaser in lieu of such Tenant Estoppel Certificate(s).
Seller may substitute for a certificate delivered by Seller a Tenant Estoppel
Certificate later received from a Tenant for which such Seller’s certificate was
given, and Seller shall be relieved from all liability on the Seller’s
certificate for which the Tenant’s Estoppel Certificate was substituted.”
          b. A new Section 7(b)(vi) is hereby added to the Purchase Agreement to
read as follows:
          “(vi) Purchaser shall have received, in a form reasonably acceptable
to Purchaser, (i) a Third Amendment to the Multi-Tenant Office Lease Agreement
dated December 14, 2001, by and between Seller and Opus East, L.L.C. (“Opus
East”), which amendment, among other things, confirms the landlord’s obligations
for certain tenant improvement allowances and the payment thereof, and (ii) an
Amendment to the Multi-Tenant Office Lease Agreement dated July 28, 2005 by and
between Seller and Opus East, which amendment, among other things, confirms the
commencement date of the lease and provides for the tenant’s obligation to take
the leased premises without landlord obligation to pay for or install tenant
improvements.”
          c. A new 7(b)(vii) is hereby added to the Purchase Agreement to read
as follows:
          “(vii) Evidence reasonably acceptable to Purchaser that those items
noted as objections to title in that certain title and survey comment letter
dated September 6, 2005 from Celeste H. White to Park Plaza Partners, L.L.C. and
Opus L.L.C. have been satisfied, addressed and/or resolved by Seller, the Title
Company and/or the surveyor, to Purchaser’s reasonable satisfaction. Nothing
herein shall require Seller to correct, cure or remove any Unpermitted
Encumbrances.

2



--------------------------------------------------------------------------------



 



     4. Seller’s Closing Conditions Precedent.
          a. Section 7(c)(iii) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
          “(iii) Seller shall have received an estoppel certificate, in a form
reasonably acceptable to Seller, from Ground Lease Landlord substantially in the
form of the estoppel certificate attached hereto as Exhibit I-1, with such
additional information or modifications reasonably required by Purchaser.”
          b. Section 7(c)(iv) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
          “(iv) Opus East shall have been released from all obligations first
arising and accruing from and after the Closing Date under that certain Guaranty
of Lease dated as of August 10, 2000 by Opus East in favor of the Ground Lease
Landlord, as amended by that certain First Amendment to Guaranty dated as of
May 1, 2001 by Opus East in favor of the Ground Lease Landlord (the “Opus
Guaranty”), pursuant to a Release of Guarantor executed and delivered by the
Ground Lease Landlord in a form reasonably acceptable to Seller and the Ground
Lease Landlord.”
          c. A new Section 7(c)(v) is hereby added to the Purchase Agreement to
read as follows:
          “(v) Columbia Equity, LP, a Virginia limited partnership (“LP”), shall
have executed and delivered a Guaranty of Lease in favor of the Ground Lease
Landlord, in a form reasonably acceptable to Seller and the Ground Lease
Landlord, pursuant to which LP has guaranteed all obligations first arising and
accruing from and after the Closing Date, which would have otherwise been
guaranteed by Opus East under the Opus Guaranty.”
     5. Certain Credit. Seller shall pay to Purchaser at Closing, with no
adjustment in the Purchase Price, an amount equal to the five months of free
Basic Rent (ie., $36,927.10) given to Opus East under the Multi-Tenant Office
Lease Agreement dated July 28, 2005 by and between Seller, as landlord, and Opus
East, as tenant.
     6. Miscellaneous. Except as specifically set forth in this Amendment, all
terms and conditions in the Purchase Agreement shall remain in full force and
effect. This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but together shall constitute one agreement. This
Amendment may be executed and delivered via facsimile with the same force and
effect as if an original of this Amendment were executed and delivered.
[Remainder of page intentionally left blank; signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

     
 
  SELLER:
 
   
 
  PARK PLAZA PARTNERS, L.L.C., a
Delaware limited liability company
 
   
 
  By: /s/ Luz Campa
 
  Name Luz Campa
 
  Title: Vice President

4



--------------------------------------------------------------------------------



 



     
 
  PURCHASER:
 
   
 
  COLUMBIA EQUITY TRUST, INC., a
Maryland corporation
 
   
 
  By: /s/ Oliver T. Carr, III
 
  Name: Oliver T. Carr, III
 
  Title: Chief Executive Officer

5



--------------------------------------------------------------------------------



 



     By the execution hereof, the undersigned consents to the foregoing First
Amendment to Membership Units Purchase Agreement.

     
 
  OPUS EAST, L.L.C.
 
   
 
  By: /s/ Luz Campa
 
  Name Luz Campa
 
  Title: Vice President

6